 1   ,Jason D. Lamm (018454)
     Law Office of Jason Lamm
 2
     6245 North 24th Pkwy, Ste. 208
 3   Phoenix, AZ 85016-2030
     Tel: (602) 222-9237
 4   Fax: (602) 222-2299
     Email: jlamm@cyberlawaz.com
 5
     David J. Don (016462)
 6
     LAW OFFICE OF DAVID J. DON, PLLC
 7   301 E. Bethany Home Rd., Suite B-100
     Phoenix, Arizona 85012
 8   Tel: 480-948-1212
     Fax: 480-696-775
 9
     Email: david@azcivilrights.com
10   Attorneys for Plaintiff Leslie A. Merritt, Jr.

11                    IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ARIZONA
12
     Leslie A Merritt, Jr., a single man,      ) Case No.: CV17-4540-PHX-DGC
13
                                               )
14                Plaintiff,                   ) NOTICE TO THE COURT
           vs.                                 ) PURSUANT TO DOC. 387
15                                             )
     State of Arizona, et al.                  )
16
                                               )
17                Defendants.                  )

18
           The parties, through their undersigned counsel of record, pursuant to Doc

19
     387 at 7:4-7, hereby notify the Court as follows:

20          Plaintiff: The parties are not in agreement about a bench trial. Plaintiff

21   believes that four (4) full trial days, exclusive of jury selection, are necessary to

22   present his case.

23         Defendant: The State is agreeable to a bench trial. Defendant believes that 22

24   hours, exclusive of jury selection, are necessary to present its case.

25

26

27
                                               -1-
28
 1
     DATED THIS 11th day of September, 2020.
 2
          LAW OFFICE OF JASON LAMM
 3

 4         By:   /s/ Jason D. Lamm
                 David J. Don
 5               Attorney for Plaintiff Leslie Merritt, Jr.
 6        LAW OFFICES OF DAVID J. DON, P.L.L.C.
 7
           By:   /s/ David J. Don
 8               David J. Don
                 Attorney for Plaintiff Leslie Merritt, Jr.
 9

10
          POLSINELLI PC
11
          By:    /s/ Jonathan Brinson
12               Jonathan Brinson
                 Attorneys for Defendant State of Arizona,
13               Silbert, Kalkowski, Milstead, Hunter, Heape,
14
                 Pinnow and Falcone

15

16

17

18

19

20

21

22

23

24

25

26

27
                   -2-
28
 1

 2
                              CERTIFICATE OF SERVICE
 3
           I certify that on this 11th day of March, I electronically transmitted the
 4   attached document to the Clerk’s Office using the CM/ECF system for filing and
     transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
 5
                                      Clerk of the Court
 6
                       United States District Court, District of Arizona
 7                           Sandra Day O’Connor Courthouse
                                   401 W. Washington St.
 8                                   Phoenix, AZ 85003
 9
                                 Edward F. Novak, Esq.
10                                  Melissa Ho, Esq.
                                Jonathan G. Brinson, Esq.
11                                  Andrew Fox, Esq.
                                      Polsinelli PC
12                        One East Washington Street, Suite 1200
                                   Phoenix, AZ 85004
13

14        enovak@polsinelli.com; mho@polsinelli.com, jbrinson@polsinelli.com
     Attorneys for Defendant State of Arizona, Heston Silbert, Christopher Kalkowski,
15   Frank Milstead, Ken Hunter, Kelly M. Heape, Jennifer Pinnow, Anthony Falcone
16

17   By:   /s/ Kathryn A. Miller
           Kathryn A. Miller
18

19

20

21

22

23

24

25

26

27
                                              -3-
28
